ORDER
WHEREAS, on August 11, 1989, this court suspended Rolin L. Cargill, III from the practice of law for a period of sixty (60) days, and
WHEREAS, Rolin L. Cargill, III has filed with this court an affidavit stating that he has fully complied with the terms of the court’s suspension order, and
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed with this court an affidavit certifying that Rolin L. Cargill, III has complied with the terms of the suspension order,
NOW, THEREFORE, IT IS ORDERED, Rolin L. Cargill, III is reinstated to the practice of law in the State of Minnesota effective immediately.